Mr. Justice Gordon
delivered the opinion of the court, June 5th 1876.
Daniel March died at, and was buried from the house of his son-in-law, who seems to have provided all -things necessary for the funeral. Mrs. March, the plaintiff, wife of Daniel, was not living with her husband at the time of his decease, nor had she been for some six or eight years previously thereto. According to her own testimony, the separation resulted from a mutual understanding between themselves, and not from any coercion or ill treatment upon his part. Following the analogy afforded us in the case of Hettrick v. Hettrick, 5 P. F. Smith 290, in which it was held that a widow separated from her husband, under like circumstances to those above stated, was not entitled to the $300 exempted by the Act of 1851, we cannot see how the plaintiff was entitled to the bounty of the society defendant. This bounty was intended for the benefit of the widow of the deceased, or in case he should leave no widow, then for his children, the obvious intention being to aid and abet those who had been immediately dependent upon him for sustenance and support, and who, by his death, would be left helpless. This, however, cannot be predicated of the plaintiff, for she was not of his family at the time of his death, nor had she been for many years; she had not performed the duties of a wife to Daniel March and was in nowise dependent upon him for maintenance.
This reasoning would apply to the donation she has already received from the treasury of the society, but it has all the greater force when considered in connection with her claim for the twenty-five dollars, which she seeks, in this suit, to recover. That sum of money was, by the rules of the society, especially designed to aid in the “ decent interment ” of the deceased, but about this she put herself to neither expense nor trouble. The son-in-law, to whom, it was proposed to show, the twenty-five dollars were paid, bore the burthen of the funeral, and, if it be so, that the coffin is not yet paid for, clearly she is not liable therefor, whoever else may be. In this matter she has incurred neither cost nor liability and it would be strange indeed if she were entitled to money devoted to an object which she in no degree assisted to promote. The defendant’s offer of evidence should have been received; but the exceptions taken to the narr. are not sustained.
The judgment is reversed and a new venire awarded.